Case 1:20-cv-24374-BB

Case Number: 1:20-CV-24374-BB

Plaintiff:
MARGLLI GALLEGO

vs.

Defendant:
IVETTE PEREZ, ET AL.,

For:

Hilton Napoleon, Il, Esq
RASCO KLOCK PEREZ NIETO
2555 Ponce De Leon Blvd
Suite 600

Corl Gables, FL 33134

Document 6 Entered on FLSD Docket 11/05/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

OJF2020015401

 

 

Received by OJF SERVICES, INC. on the 27th day of October, 2020 at 6:25 pm to be served on FLAVIO
ESCOBAR, 10000 S.W. 142ND AVENUE, MIAMI, FL 33186.

|, GREG SCHULTE, do hereby affirm that on the 4th day of November, 2020 at 2:15 pm, I:

INDIVIDUAL/PERSONAL: served by delivering a true copy of the SUMMONS AND COMPLAINT to: FLAVIO
ESCOBAR at the address of: 7707 SW 117 AVE, MIAMI, FL with the date and hour of service endorsed thereon
by me, and informed said person of the contents therein, in compliance with state statutes.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM
A CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT I HAVE READ THE
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

 

 

GREG SCHULTE
CPS #245

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020015401

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1w
Case 1:20-cv-24374-BB Document6 Entered on FLSD Docket 11/05/2020 Page 2 of 2

(. Case 1.cv <V-24374-BB Document 4 Entered on FLSD Docket 10/27/2020 Page 3 of 4 7 |
SABIE

AO 440 (Rev. 06/12) Summons ina Civil Action « |

wit]

UNITED STATES DISTRICT COURT Mayr eon S

for the “*
Southern District of Florida [-] 2 co
HAT Te posh

iDe
STITT ALS afd:

MARGLLI GALLEGO, )
)
)
)
Plaintiff(s) )
Civil Action No. 20-cv-24374
)
)
)
)
)

 

 

v

IVETTE PEREZ, CARLOS LUFFI, RICKY GARCIA,

FLAVIO ESCOBAR, all individually, and who are all
residents of the State of Florida

Defendant(s) 2 ) # ee |
[and a KL see

SUMMONS IN A CIVIL ACTION

° . . FLAVIO ESCOBAR
WO Lo: Defendant's name and address) c/o Miami Dade Police Dept./Hammocks
= ° 42nd Ave -) AL
In Miami, Ff 3318 § uy [
wy wi Tu ]
aig 2
Lee oft M b-¥
ze if ee CY
ws Co A lawsuit has been filed against you. ae 5 ~ ( “
Md iA O
Aan =
La. = Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
3 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
* P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
otion must be served on the plaintiff or plaintiff's attorney,

the Federal Rules of Civil Proced te Pe aswel or m
whose name and address are: RASCO KLOCK PEREZ NIETO
2555 Ponce de Leon Blvd., Suite 600

Coral Gables, FL 33134
Telelphone: (305) 476-7100
Email: hnapoleon@rascoklock.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.

Oct 27, 2020

s/ Doris Jones

Deputy Clerk
U.S. District Courts

 

Angela E. Noble
Clerk of Court

pst
